DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 102/103 of claim(s) 1 – 3, 5 – 14, and 16 – 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities: “tvisible” appears to be misspelled and should be “visible”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, 12, 14, 20, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstemeyer (US 2004/0243430).

Regarding claims 1, 12, and 23, Horstemeyer teaches (FIG. 17A – 17D, [0440] – [0452]):
A method comprising: 
detecting a pressing of a button ([0442] communication initiated by the PCD), the button being on an exterior of an Internet of Things (IoT) device of a customer, the pressing of the button being indicative of the customer requesting pickup of one or more items by one or more carrier entities (281 – communication session between system and personal communication device; personal communication device is considered an IoT device), the IoT device including a GPS location sensor configured to provide real-time GPS coordinates of the IoT device (PCD location detection [0466]); 
in response to the detecting of the pressing of the button, automatically determining, via the GPS location sensor, current geolocation coordinates of the IoT device based on the IoT device sending, in response to the pressing of the button, an electronic message that includes the current geolocation coordinates and the customer request of the pickup (PCD location detection [0466]); 
determining a time it takes for a delivery vehicle to arrive at the current geolocation coordinates (second communication session, [0443] – [0446]); 
based at least, in part, on the current geolocation coordinates of the IoT device and the determining of the time it takes, automatically determining an estimated time that the pickup will occur (second communication session, [0443] – [0446]); and 
based at least in part on the determining of the current geolocation coordinates and the determining of the estimated time that the pickup will occur, transmitting, via a processor, an electronic acknowledgement message from a network device denoting (i) confirmation that the network device received the electronic message requesting pickup of the one or more items at the current geolocation coordinates and (ii) scheduled pickup of the one or more items from the current geolocation coordinates at the estimated time that the pickup will occur (second communication session, [0443] – [0446]); and 
causing generation, via the processor, of a visible indication on the IoT device regarding the pickup of the one or more items based at least, in part, on receipt of the electronic message ([0443] communication of proximity with respect to timing; notify user of impending arrival).
Regarding claims 3, 14, and 25, Horstemeyer teaches:
The method of claim 1, wherein: the visible indication comprises visible indicia indicating the confirmation that the network device received the electronic message requesting the pickup of the one or more items at the location of the customer and indicating the estimated time of the pickup of the one more items at the geolocation coordinates of the customer ([0443] communication of proximity with respect to timing; notify user of impending arrival).
Regarding claims 9 and 20, Horstemeyer teaches:
The method of claim 3, further comprising: determining that an assigned vehicle is unable to arrive at the geolocation coordinates of the IoT device at the estimated time the pickup will occur for the one or more items; and generating a recalculated estimated time for pickup of the one or more items; and communicating the recalculated estimated time for pickup to the IoT device ([0163], [0174] – [0176]).
Regarding claims 10 and 21, Horstemeyer teaches:
The method of claim 1, wherein the visible indication comprises visible data visibly indicating that the assigned vehicle is within a predetermined distance from the geolocation of the IoT device ([0443] communication of proximity with respect to location; notify user of impending arrival).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 13, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Horstemeyer (US 2004/0243430).

Regarding claims 2, 13, and 24, Hostemeyer teaches visible confirmation that a pickup is pending, but fails to expressly disclose:
The method of claim 1, wherein the visible indication comprises causing a light of the button to blink periodically for a predetermined time period.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any particular visual confirmation known, since applicant has not disclosed that a blinking light solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with confirmation text for example.
Regarding claims 11 and 22, Horstemeyer teaches selecting from multiple MT 17 ([0441]), but fails to expressly disclose:
The method of claim 1 further comprising assigning the pickup of the one or more items to a vehicle, among a plurality of vehicles, that is closest to the geolocation of the IoT device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select from the plurality of MT 17 the once that is closest, since the Examiner takes official notice that it is common knowledge that it is desirable to make something faster, cheaper, better, or stronger, and it is reasonable to select the closest MT to provide the fastest probable service.

Claims 5 – 8 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horstemeyer as applied to claims 1 and 12 above, and further in view of Hillbush et al. (2005/0038758).

Regarding claims 5 and 16, Horstemeyer teaches customer profiles and preferences with locations that are referenced throughout, along with pickup and delivery processes, implying that destination locations are known, but fails to expressly disclose:
The method of claim 1, wherein prior to the detecting of the pressing of the button: 
receiving a customer profile that comprises indicia, specified by the customer, indicating at least one destination address that the one or more items will be delivered to after the pickup.
However, Hilbush teaches a shipping system and method that includes customer profiles including destination addresses for items scheduled for pickup along with a printer for printing shipping labels (FIG. 1, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the order tracking system and method as disclosed by Hilbush with the shipment ready to pickup system and method of Horstemeyer to enable improved shipping efficiency.
Regarding claim 6 and 17, Horstemeyer teaches:
The method of claim 5, further comprising determining that another address in the customer profile corresponds to the current geolocation coordinates of the IoT device.
Regarding claim 7 and 18, Horstemeyer teaches printers ([0100]) and printing various information, but fails to expressly disclose:
The method of claim 1, further comprising: automatically causing the generation of an electronic shipping label for shipment of the one or more items to the particular destination address indicated in a customer profile stored on the network device.
However, Hilbush teaches a shipping system and method that includes customer profiles including destination addresses for items scheduled for pickup along with a printer for printing shipping labels (FIG. 1, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the order tracking system and method as disclosed by Hilbush with the shipment ready to pickup system and method of Horstemeyer to enable improved shipping efficiency.
Regarding claim 8 and 19, Hilbush teaches:
([0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624